Citation Nr: 0311584	
Decision Date: 06/05/03    Archive Date: 06/10/03

DOCKET NO.  99-10 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Naomi Farve, Attorney


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel




INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1968.

By a December 1998 RO decision, the veteran's claim of 
service connection for PTSD was denied, and he appealed this 
decision to the Board of Veterans' Appeals (Board).  By a 
November 2000 decision, the Board reopened and denied service 
connection for PTSD.  The veteran then appealed this decision 
to the U.S. Court of Appeals for Veterans Claims (Court).  By 
a June 2001 Order, the Court vacated the Board's November 
2000 decision.  In 2002, the Board reopened the veteran's 
claim and directed that evidentiary development be completed.


FINDING OF FACT

The veteran was exposed to stressors during his combat 
service in Vietnam and currently has PTSD as a result.


CONCLUSION OF LAW

PTSD was incurred in military service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.304(f) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from December 1965 to 
December 1968.  Service personnel records show that the 
veteran served in Vietnam and was awarded various decorations 
which are indicative of his combat service including the 
Purple Heart. 

The veteran's service medical records do not show any 
complaints of or treatment for a psychiatric disorder.  

Private treatment records, dated in the 1970s, show treatment 
for psychiatric problems and the diagnoses include an acute 
psychosis and chronic paranoid schizophrenia. 

A VA psychiatric examination in July 1982 shows that the 
veteran was diagnosed as having chronic schizophrenia 
(paranoid type). 

A September 1991 VA PTSD examination reflects that the 
veteran reported having experienced stressful experiences in 
Vietnam including being ambushed by the Viet Cong.  Following 
an examination, the diagnosis was a specific delusional 
disorder (somatic type).  An October 1991 VA psychiatric 
examination report shows that the veteran was diagnosed as 
having chronic paranoid schizophrenia. 

In May 1999 and at various other times, the RO received 
statements from the veteran's family and acquaintances 
indicating that after his return from Vietnam, the veteran 
displayed bizarre behavior, to include dressing in combat 
clothing and disappearing into the woods, cutting a hole 
through a wall and staying up all night "waiting for the cong 
to come," etc.

VA records dated in 1999 show repeated periods of 
hospitalization for treatment of schizophrenia.  In December 
1999, the veteran underwent a VA PTSD examination and it was 
noted that his diagnoses included chronic paranoid 
schizophrenia.  It was noted that the veteran did not meet 
the DSM-IV diagnostic criteria for PTSD.

VA outpatient treatment records dated from 2001 to 2003 show 
that the veteran was diagnosed as having schizophrenia and 
PTSD. 

In January 2003, the veteran related that his stressors 
included being hit by grenade fragments in a firefight and 
being hit in the eye with shrapnel during an ambush.  
Following an examination, the Axis I diagnostic impressions 
included PTSD and schizophrenia.  It was opined, by a VA 
clinical psychologist, that the veteran exhibited the full 
range of PTSD symptoms as well as all the symptoms of 
schizophrenia.  

A February 2003 VA psychiatric examination report shows that 
the claims file was reviewed.  It was noted that the veteran 
had been in a variety of combat situations and had certainly 
been exposed to more than enough trauma that would qualify 
him for PTSD.  Following an examination, it was concluded 
that the veteran had PTSD that was directly related to his 
combat experiences in Vietnam.  

II.  Legal Analysis

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107; 66 Fed. Reg. 45,620 
(Aug 29, 2001) (to be codified as amended at 38 C. F. R. 
§ 3.159.  The new law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date. 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  There is sufficient 
evidence of record to decide the claim.  Further, there is no 
prejudice to the veteran in proceeding with this appeal as 
this decision results in a full grant of the benefit sought 
on appeal.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  [While the Board notes that 
the version of the law in effect at the time the veteran 
initially filed his claim for service connection for PTSD 
required a "clear" diagnosis of PTSD, that requirement has 
since been eliminated; as the current version is more 
favorable to the veteran, it will be considered in the 
adjudication of his claim.  See Dudnick v. Brown, 10 Vet. 
App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).]
 
In Zarycki v. Brown, the U.S. Court of Appeals for Veterans 
Claims (Court) set forth the analytical framework and line of 
reasoning for determining whether a veteran was exposed to a 
recognizable stressor during service, which, as discussed 
above, is an essential element in solidifying a claim for 
service connection for PTSD.  6 Vet. App. 91 (1993).  In 
Zarycki, it was noted that, under 38 U.S.C.A. § 1154(b), 38 
C.F.R. § 3.304(d) and (f), the evidence necessary to 
establish the incurrence of a recognizable stressor during 
service to support a claim of service connection for PTSD 
will vary depending on whether the veteran "engaged in combat 
with the enemy."  See Hayes v. Brown, 5 Vet. App. 60 (1993).  
The determination as to whether the veteran "engaged in 
combat with the enemy" is made, in part, by considering 
military citations that expressly denote as much.  See 
Doran v. Brown, 6 Vet. App. 283 (1994).  However, the Court 
has held that the Board may not rely strictly on combat 
citations or the veteran's military occupational specialty to 
determine if he engaged in combat; rather, other supportive 
evidence of combat experience may also be accepted.  See 
Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 
7 Vet. App. 70 (1994).  If combat is affirmatively indicated, 
then the veteran's lay testimony regarding claimed combat-
related stressors must be accepted as conclusive as to their 
actual occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki, supra.

Further, it should be noted that the sufficiency of a 
stressor is a medical determination and not within the 
purview of a VA adjudicator.  Every detail of an asserted 
stressor need not be corroborated in order for it to be 
considered properly verified; rather, the evidence should 
reveal a version of events which, when viewed most favorably 
to the veteran, supports his account.  See Suozzi v. Brown, 
10 Vet. App. 307 (1997).  When there is an approximate 
balance of evidence, the veteran is afforded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

At the outset, it is noted that the veteran served in Vietnam 
and received a Purple Heart.  He has alleged various 
stressors including being exposed to firefights and grenade 
attacks.  Given the veteran's established combat service, the 
Board accepts  his allegations of inservice stressors as 
true.  Pursuant to the Board's development directives, the 
veteran underwent a VA psychiatric examination in February 
2003 and he was diagnosed as having PTSD which was directly 
related to his combat experiences in service.  Although there 
are some conflicting opinions on file regarding the nature 
and etiology of PTSD, the Board finds that most probative 
evidence on file supports service connection.  Service 
connection is granted as the veteran was exposed to stressful 
experiences during his combat service in Vietnam and 
currently has PTSD as a result.  38 C.F.R. § 3.304(f).


ORDER

Service connection for PTSD is granted.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

